Exhibit 10.1

Alpha Natural Resources, Inc.
2005 Long-Term Incentive Plan

Restricted Stock Agreement
(For [EMPLOYEES/NON-EMPLOYEE DIRECTORS])

This Restricted Stock Agreement set forth below (this “Agreement”) is dated as
of the issue date (the “Issue Date”) set forth on the applicable Summary of
Restricted Stock Grant, and is between Alpha Natural Resources, Inc., a Delaware
corporation (“Alpha”), and the individual named as Stockholder on the Summary of
Restricted Stock Grant (the “Stockholder”). The Stockholder may view or obtain a
copy of the Stockholder’s Summary of Restricted Stock Grant document by
accessing Smith Barney Benefit Access at www.benefitaccess.com.

Alpha has established its 2005 Long-Term Incentive Plan (the “Plan”) to advance
the interests of Alpha and its stockholders by providing incentives to certain
eligible persons who contribute significantly to the strategic and long-term
performance objectives and growth of Alpha and any parent, subsidiary or
affiliate of Alpha. All capitalized terms not otherwise defined in this
Agreement have the same meaning given such capitalized terms in the Plan.

Pursuant to the provisions of the Plan, the Committee or its Designated
Administrator has full power and authority to direct the execution and delivery
of this Agreement in the name and on behalf of Alpha, and has authorized the
execution and delivery of this Agreement.

Agreement

The parties agree as follows:

Section 1. Issuance of Stock. Subject and pursuant to all terms and conditions
stated in this Agreement and in the Plan, as of the Issue Date, Alpha hereby
grants to Stockholder the number of shares of Alpha’s Common Stock, par value
$0.01 per share (the “Common Stock”), set forth on the Summary of Restricted
Stock Grant. For purposes of this Agreement, the “Shares” shall include all of
the shares of Common Stock issued to Stockholder pursuant to this Agreement or
issued with respect to such shares of Common Stock, including, but not limited
to, shares of Alpha’s capital stock issued by way of stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization.

Section 2.  Vesting; Restriction on Transfer and Forfeiture of Unvested Shares.

(a) None of the Shares may be sold, transferred, pledged, hypothecated or
otherwise encumbered or disposed of until they have vested in accordance with
the terms of this Section 2 and the Summary of Restricted Stock Grant. Except as
set forth in this Section 2 or as otherwise provided in a Company plan
applicable to Stockholder or an agreement between the Stockholder and the
Company, if any, effective at the close of business on the date Stockholder
ceases to be employed by[INSERT FOR GRANT TO NON-EMPLOYEE DIRECTOR, OTHERWISE
DELETE:, or to serve as a member of the Board of Directors of,] the Company or,
if earlier, the date Stockholder breaches the confidentiality covenant as
described in Section 8 hereof, any Shares that are not vested in accordance with
this Section 2 shall be automatically forfeited to Alpha without any further
obligation on the part of Alpha. Stockholder hereby assigns and transfers any
forfeited Shares and the stock certificate(s) representing such  shares to
Alpha.

(b) The Shares will vest according to the vesting schedule set forth on the
Summary of Restricted Stock Grant. Unless otherwise provided in a Company plan
applicable to Stockholder or an agreement between the Stockholder and the
Company, if any, if: (i) a Change of Control (as defined below) occurs, any
unvested Shares shall vest immediately prior to the consummation of the Change
of Control;[INSERT FOR GRANT TO NON-EMPLOYEE DIRECTOR, OTHERWISE DELETE: or]
(ii) Stockholder ceases to be employed by[INSERT FOR GRANT TO NON-EMPLOYEE
DIRECTOR, OTHERWISE DELETE:, or to serve as a member of the Board of Directors
of,] the Company as a result of Stockholder’s Permanent Disability (as defined
below) or death, any unvested Shares shall become vested as of immediately prior
to such termination of employment[INSERT FOR GRANT TO NON-EMPLOYEE DIRECTOR,
OTHERWISE DELETE: or service as a member of the Company’s Board of
Directors][DELETE FOR GRANT TO NON-EMPLOYEE DIRECTOR:; or (iii) Stockholder’s
employment is terminated by the Company other than for Cause (as defined below),
then the number of Shares that are vested at the close of business on the date
Stockholder ceases to be employed by the Company shall be calculated as if
Stockholder had been continuously employed by the Company for an additional
three months].

[DELETE FOR GRANT TO NON-EMPLOYEE DIRECTOR: Vesting shall be tolled during any
period in which Stockholder is on an approved leave of absence from employment
with the Company.]

(c) For purposes of this Agreement and unless otherwise defined in a Company
plan applicable to Stockholder or an agreement between the Stockholder and the
Company, if any, the following terms shall have the following meanings: (i) a
“Change of Control” shall mean (A) any merger, consolidation or business
combination in which the stockholders of Alpha immediately prior to the merger,
consolidation or business combination do not own at least a majority of the
outstanding equity interests of the surviving parent entity, (B) the sale of all
or substantially all of Alpha’s assets in a single transaction or a series of
related transactions, (C) the acquisition of beneficial ownership or control of
(including, without limitation, power to vote) a majority of the outstanding
Common Shares by any person or entity (including a “group” as defined by or
under Section 13(d)(3) of the Exchange Act), (D) the stockholders of Alpha
approve any plan for the dissolution or liquidation of Alpha, or (E) a contested
election of directors, as a result of which or in connection with which the
persons who were directors of Alpha before such election or their nominees cease
to constitute a majority of the Board; (ii) the term “Permanent Disability”
shall mean Stockholder’s physical or mental incapacity to perform his or her
usual duties with such condition likely to remain continuously and permanently
as determined by the Company; and (iii) the term “Cause” shall mean “Employer
Cause” as set forth in any employment agreement between the Stockholder and the
Company or, in the absence of such an agreement, “Cause” as defined by the
Company’s employment policies in effect at the time of termination.

(d) The certificates representing unvested Shares will bear the following
legend:

“The securities represented by this certificate are subject to forfeiture and
restrictions on transfer as set forth in the Restricted Stock Agreement
(including the 2005 Long Term Incentive Plan and the applicable Summary of
Restricted Stock Grant incorporated therein) between the issuer and the initial
holder of these  shares. A copy of any such documents may be obtained by the
holder without charge at the issuer’s principal place of business or upon
written request.”

Section 3. Investment Representation. Stockholder hereby acknowledges that the
Shares shall not be sold, transferred, assigned, pledged or hypothecated in the
absence of an effective registration statement for the shares under the
Securities Act of 1933, as amended (the “Securities Act”), and applicable state
securities laws or an applicable exemption from the registration requirements of
the Securities Act and any applicable state securities laws or as otherwise
provided herein or in the Plan. Stockholder also agrees that the Shares which
Stockholder acquires pursuant to this Agreement will not be sold or otherwise
disposed of in any manner which would constitute a violation of any applicable
securities laws, whether federal or state.

Section 4.  Issuance and Delivery of Shares; Rights as a Stockholder.  The
parties agree that[DELETE FOR GRANT TO NON-EMPLOYEE DIRECTOR:, subject to
satisfaction of the applicable tax withholding requirements set forth in
Section 5,] certificate(s) representing the Shares shall be issued in the name
of Stockholder and delivered, together with a blank, executed assignment
separate from certificate in the form of Exhibit A, to Alpha or its designated
agent to be held in escrow until the date all Shares have vested or been
forfeited pursuant to Section 2 (the “Escrow Period”). Stockholder agrees,
promptly following acceptance of this Agreement, to contact Alpha’s human
resources department to obtain a blank assignment separate from certificate in
the form of Exhibit A, and to manually execute and deliver such certificate to
Alpha’s human resources department. Promptly following the end of the Escrow
Period, Alpha or its designated agent, as escrow agent, shall (a) deliver to
Stockholder certificates representing vested Shares[DELETE FOR GRANT TO
NON-EMPLOYEE DIRECTOR:, provided, however, that Stockholder has complied with
any withholding tax requirements as set forth in Section 5], and (b) cancel any
Shares that have been forfeited by Stockholder pursuant to Section 2. Prior to
the end of the Escrow Period, if Stockholder wishes to transfer any Shares which
have vested pursuant to Section 2, Alpha shall take action reasonably requested
by Stockholder to facilitate such transfer, including causing the delivery of
certificates representing such shares to be transferred. Alpha shall not issue
stock certificate(s) representing Shares if the Committee or Designated
Administrator or other authorized agent determines, in its or his sole
discretion, that the issuance of such certificate(s) would violate the terms of
the Plan, this Agreement or applicable law. Except as otherwise provided in the
Plan, no person shall be, or have any of the rights or privileges of, a
stockholder of Alpha with respect to any of the Shares unless and until
certificates representing such shares shall have been issued in such person’s
name.

Section 5.  Income Taxes.  [DELETE FOR GRANT TO NON-EMPLOYEE DIRECTOR:
Stockholder acknowledges that any income for federal, state or local income tax
purposes that Stockholder is required to recognize on account of the issuance of
the Shares to Stockholder shall be subject to withholding of tax by the Company.
Stockholder agrees that the Company may either withhold an appropriate amount
from any compensation or any other payment of any kind then payable or that may
become payable to Stockholder, or require Stockholder to make a cash payment to
the Company equal to the amount of withholding required in the opinion of the
Company. In the event Stockholder does not make such payment when requested, the
Company may refuse to issue or cause to be delivered any shares under this
Agreement or any other incentive plan agreement entered into by Stockholder and
the Company until such payment has been made or arrangements for such payment
satisfactory to the Company have been made.] Stockholder agrees further to
notify the Company promptly if Stockholder files an election pursuant to Section
83(b) of the Internal Revenue Code of 1986, as amended (the “Code"), with
respect to any Shares.

Section 6.  Rights as a Stockholder.   Neither the Plan nor this Agreement shall
be deemed to give Stockholder any right to continue to be employed by[INSERT FOR
GRANT TO NON-EMPLOYEE DIRECTOR, OTHERWISE DELETE:, or perform services for] the
Company, nor shall the Plan or the Agreement be deemed to limit in any way the
Company’s right to terminate the employment of [INSERT FOR GRANT TO NON-EMPLOYEE
DIRECTOR, OTHERWISE DELETE: or performance of services by] the Stockholder at
any time.

Section 7.  Further Assistance. Stockholder will provide assistance reasonably
requested by the Company in connection with actions taken by Stockholder while
employed by [INSERT FOR GRANT TO NON-EMPLOYEE DIRECTOR, OTHERWISE DELETE:, or
providing services as a director of,] the Company, including but not limited to
assistance in connection with any lawsuits or other claims against the Company
arising from events during the period in which Stockholder was employed
by[INSERT FOR GRANT TO NON-EMPLOYEE DIRECTOR, OTHERWISE DELETE:, or otherwise
providing services as a director for,] the Company.

Section 8.  Confidentiality.  Stockholder acknowledges that the business of the
Company is highly competitive and that the Company’s strategies, methods, books,
records, and documents, technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, the names of and other information (such as credit and financial
data) concerning former, present or prospective customers and business
affiliates, all comprise confidential business information and trade secrets
which are valuable, special, and unique assets which the Company uses in their
business to obtain a competitive advantage over competitors. Stockholder further
acknowledges that protection of such confidential business information and trade
secrets against unauthorized disclosure and use is of critical importance to the
Company in maintaining its competitive position. Stockholder acknowledges that
by reason of Stockholder’s duties to and association with the Company,
Stockholder has had and will have access to and has and will become informed of
confidential business information which is a competitive asset of the Company.
Stockholder hereby agrees that Stockholder will not, at any time, make any
unauthorized disclosure of any confidential business information or trade
secrets of the Company, or make any use thereof, except in the carrying out of
employment responsibilities[INSERT FOR GRANT TO NON-EMPLOYEE DIRECTOR, OTHERWISE
DELETE:, or responsibilities as a member of the Company’s Board of Directors].
Stockholder shall take all necessary and appropriate steps to safeguard
confidential business information and protect it against disclosure,
misappropriation, misuse, loss and theft. Confidential business information
shall not include information in the public domain (but only if the same becomes
part of the public domain through a means other than a disclosure prohibited
hereunder). The above notwithstanding, a disclosure shall not be unauthorized if
(i) it is required by law or by a court of competent jurisdiction or (ii) it is
in connection with any judicial, arbitration, dispute resolution or other legal
proceeding in which Stockholder’s legal rights and obligations as an employee
[INSERT FOR GRANT TO NON-EMPLOYEE DIRECTOR, OTHERWISE DELETE:, or director] or
under this Agreement are at issue; provided, however, that Stockholder shall, to
the extent practicable and lawful in any such events, give prior notice to the
Company of Stockholder’s intent to disclose any such confidential business
information in such context so as to allow the Company an opportunity (which
Stockholder will not oppose) to obtain such protective orders or similar relief
with respect thereto as may be deemed appropriate. Any information not
specifically related to the Company would not be considered confidential to the
Company. In addition to any other remedy available at law or in equity, in the
event of any breach by Stockholder of the provisions of this Section 8 which is
not waived in writing by the Company, all vesting of the Shares shall cease
effective upon the occurrence of the actions or inactions by Stockholder
constituting a breach by Stockholder of the provisions of this Section 8.

Section 9.  Binding Effect; No Third Party Beneficiaries.  This Agreement shall
be binding upon and inure to the benefit of the Company and Stockholder and
their respective heirs, representatives, successors and permitted assigns. This
Agreement shall not confer any rights or remedies upon any person other than the
Company and the Stockholder and their respective heirs, representatives,
successors and permitted assigns. The parties agree that this Agreement shall
survive the issuance of the Shares.

Section 10.  Agreement to Abide by Plan; Conflict between Plan and
Agreement.  The Plan is hereby incorporated by reference into this Agreement and
the Plan and Summary of Restricted Stock Grant are made a part hereof as though
fully set forth in this Agreement. Stockholder, by execution of this Agreement,
(i) represents that he or she is familiar with the terms and provisions of the
Plan and the Summary of Restricted Stock Grant, and (ii) agrees to abide by all
of the terms and conditions of this Agreement, the Summary of Restricted Stock
Grant and the Plan. Stockholder accepts as binding, conclusive and final all
decisions or interpretations of the Designated Administrator of the Plan upon
any question arising under the Plan, this Agreement (including, without
limitation, the date of any termination of Stockholder’s employment with [INSERT
FOR GRANT TO NON-EMPLOYEE DIRECTOR, OTHERWISE DELETE:, or term of service as a
director of,] the Company) and the Summary of Restricted Stock Grant. In the
event of any conflict between the Plan and this Agreement and/or the Summary of
Restricted Stock Grant, the Plan shall control and this Agreement and/or the
Summary of Restricted Stock Grant shall be deemed to be modified accordingly,
except to the extent that the Plan gives the Designated Administrator the
express authority to vary the terms of the Plan by means of this Agreement
and/or the Summary of Restricted Stock Grant, in which case, this Agreement
and/or the Summary of Restricted Stock Grant shall govern.

Section 11.  Entire Agreement.  Except as otherwise provided herein, in any
Company plan applicable to the Stockholder, or in any other agreement between
Stockholder and the Company, this Agreement, the Plan and the Summary of
Restricted Stock Grant, which Stockholder has reviewed and accepted in
connection with the grant of the Shares reflected by this Agreement, constitute
the entire agreement between the parties and supersede any prior understandings,
agreements, or representations by or between the parties, written or oral, to
the extent they related in any way to the subject matter of this Agreement.

Section 12.  Choice of Law.  To the extent not superseded by federal law, the
laws of the state of Delaware (without regard to the conflicts laws of Delaware)
shall control in all matters relating to this Agreement and any action relating
to this Agreement must be brought in State and Federal Courts located in the
Commonwealth of Virginia.

Section 13.  Notice.  All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if (and then two business days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient at the address set forth in the Summary of Restricted Stock
Grant. Either party to this Agreement may send any notice, request, demand,
claim, or other communication under this Agreement to the intended recipient at
such address using any other means (including personal delivery, expedited
courier, messenger service, telecopy, ordinary mail, or electronic mail), but no
such notice, request, demand, claim, or other communication shall be deemed to
have been duly given unless and until it actually is received by the intended
recipient. Either party to this Agreement may change the address to which
notices, requests, demands, claims, and other communications hereunder are to be
delivered by giving the other party notice in the manner set forth in this
section.

Section 14.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

Section 15. Amendments. This Agreement may be amended or modified at any time by
an instrument in writing signed by the parties hereto, or as otherwise provided
under the Plan. Notwithstanding, Alpha may, in its sole discretion and without
the Stockholder’s consent, modify or amend the terms of this Agreement, impose
conditions on the timing and effectiveness of the issuance of the Shares, or
take any other action it deems necessary or advisable, to cause this Award to
comply with Section 409A of the Code (or an exception thereto). Notwithstanding,
Stockholder recognizes and acknowledges that Section 409A of the Code may impose
upon the Stockholder certain taxes or interest charges for which the Stockholder
is and shall remain solely responsible.

Section 16. Acknowledgments.

(a) By accepting the Shares, the Stockholder acknowledges receipt of a copy of
the Plan, the Summary of Restricted Stock Grant, and the prospectus relating to
the Shares, and agrees to be bound by the terms and conditions set forth in the
Plan, the Summary of Restricted Stock Grant, and this Agreement, as in effect
and/or amended from time to time.

(b)        The Plan and related documents, which may include but do not
necessarily include the Plan prospectus, this Agreement and financial reports of
the Company, may be delivered to you electronically.  Such means of delivery may
include but do not necessarily include the delivery of a link to a Company
intranet site or the internet site of a third party involved in administering
the Plan, the delivery of the documents via e-mail or CD-ROM or such other
delivery determined at the Designated Administrator’s discretion. Both Internet
Email and the World Wide Web are required in order to access documents
electronically.  

(c)          Stockholder acknowledges that, by receipt of this Award,
Stockholder has read this Section 16 and consents to the electronic delivery of
the Plan and related documents, as described in this Section 16.  Stockholder
acknowledges that Stockholder may receive from the Company a paper copy of any
documents delivered electronically at no cost if Stockholder contacts the Vice
President of Human Resources of the Company by telephone at (276) 619-4410 or by
mail to One Alpha Place, P.O. Box 2345, Abingdon, VA 24212.  Stockholder further
acknowledges that Stockholder will be provided with a paper copy of any
documents delivered electronically if electronic delivery fails.

